Citation Nr: 1517439	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  11-24 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from October 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD and denied reopening of a previously denied claim of service connection for schizophrenia, respectively.  

The Board recognizes that reopening of a claim of service connection for schizophrenia was denied in an October 2005 rating decision, and the Veteran did not appeal.  Since that rating decision, a July 2013 examiner linked the Veteran's schizophrenia to military service.  Accordingly, new and material evidence has been received with respect to the schizophrenia claim.  The decision below will therefore be a de novo review of that claim.  See 38 C.F.R. § 3.156 (2014).

Finally, the Board has recharacterized the issue on appeal in order to comport with the above finding of new and material evidence, as well as the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The Veteran is shown to be currently diagnosed with PTSD and paranoid schizophrenia.

2.  The Veteran had service in the Republic of Vietnam from November 1968 to November 1969, during which time he served as a Defensive Bunker Sentry; his unit participated in combat with the enemy during his period of service in the Republic of Vietnam.

3.  The Veteran's statements with regards to in-service stressors-including seeing and handling dead bodies, being under constant attack or the threat of attack, and being involved in an incident where a fellow soldier pointed a gun at him are consistent with the types, places, and circumstances of his service.

4.  The Veteran's PTSD and paranoid schizophrenia are likely due to his fear of hostile military activity and service in the Republic of Vietnam.


CONCLUSION OF LAW

The Veteran likely has PTSD and paranoid schizophrenia that are the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)]; a link, established by medical evidence, between the veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

Turning to the evidence of record, the Board notes that the Veteran's service personnel records document that from November 5, 1968 to November 7, 1969, he served in the Republic of Vietnam as a security policeman.  The Veteran's service personnel records additionally indicate he was awarded the Air Force Commendation Medal for that period of service as a "Defensive Bunker Sentry, 377th Security Police Squadron, Republic of Vietnam," and that his duties included "maintaining the security of United States resources in an area subject to constant attack of hostile ground attacks."  In a January 2010 memorandum response from the Joint Services Records Research Service (JSRRC), it was determined by JSRRC that the Veteran's unit was in combat with the enemy based on review of the unit records for the Veteran's period of service.  

The Veteran's service treatment records are void of any complaints of, treatment for, or diagnosis of any psychiatric disorder or symptoms; the Veteran was psychiatrically normal at his October 1970 separation examination, and his report of medical history obtained the same day was void of any psychiatric complaints.  

Following discharge from service, the Veteran was apparently transferred to a VA Hospital in July 1973 as an inpatient for paranoid schizophrenia from a day hospital where he had been receiving treatment since August 1972 for his psychiatric condition.  The Veteran's VA psychiatric treatment records indicate that he has been diagnosed with and receiving psychiatric treatment since 1999, usually for paranoid schizophrenia or an anxiety disorder.  

On appeal, the Veteran identified several different stressors in his November 2009 statement and VA Form 21-0781, which included witnessing and handling dead bodies, "coming under constant attack and the threat of attack red alert constantly," and having a fellow soldier point a gun at him and at his own head after receiving a "Dear John" letter.  The Board notes similar stressor reports in the Veteran's March 2010 and July 2013 examinations, particularly seeing and handling dead bodies/coffins of soldiers and the incident with a fellow soldier.  

The Veteran was only diagnosed with paranoid schizophrenia following a March 2010 VA examination, and not PTSD because he did not meet all the criteria.  A July 2013 examiner, however, found that the Veteran had both PTSD and paranoid schizophrenia.  The July 2013 examiner opined as follows:  

The Veteran's PTSD is at least as likely as not related to the claimed in-service stressor.  The Veteran's diagnosis of Schizophrenia, Paranoid type, is at least as likely as not related to the claimed in-service stressor. . . . The Veteran's stressor is related to his service in an imminent danger area in Vietnam, from November 5, 1968 to November 7, 1969.  His stressor is conceded since it is consistent with place, facts and circumstances of service related to a hostile military or terrorist activity.

The Veteran has also submitted several statements from his mother, sister, and friend, C.W., which document that the Veteran's psychiatric symptoms had been present since his return from military service.  His mother's and sister's statements particularly document a significant change in the Veteran's personality after return from service.  

The Veteran has additionally argued that his service personnel records document reduced work performance evaluations after his return from Vietnam; he argues this is further evidence during military service that he had an onset of psychiatric issues although he did not seek treatment during military service.  (The Board concedes that the Veteran's work performance evaluations are notably reduced after November 1969, as documented in his service personnel records.)

Based on the foregoing evidence, the Board finds service connection for PTSD and paranoid schizophrenia is warranted.  First, the Board notes that the July 2013 examiner diagnosed the Veteran with paranoid schizophrenia and PTSD; therefore the first element of service connection has been met.  

With regards to the second element, the Board concedes that the Veteran's records document he was in the Republic of Vietnam from November 1968 to November 1969, and his Form DD-214 documents that he was a security policeman during his period of service.  Likewise, the Veteran's documentation with respect to the Air Force Commendation Medal demonstrates that he received that award for his service as a sentry-base guard-who experienced ground attacks by opposing military forces, as he has asserted throughout his appeal.  JSRRC has additionally confirmed that the Veteran's unit participated in combat with the enemy during his period of service.  Accordingly, in light of this evidence, the Board finds the evidence weighs in favor of the finding that the Veteran was in combat with the enemy.  

Respecting this finding, the Board further finds that the Veteran's statements that he was in fear of his life and "under red alert constantly," handled dead bodies, and his other statements with respect to incidents that occurred during military service to be consistent with the types, places and circumstances of his military service.  See 38 U.S.C.A. § 1154(b) (West 2014).  

Finally, the July 2013 examiner's opinion is clear that the Veteran's paranoid schizophrenia and PTSD are related to his Vietnam experiences, which were consistent with a fear of hostile military activity stressor based on his conceded experiences.  

Accordingly, service connection for PTSD and paranoid schizophrenia is granted on the basis of the evidence of record.  See 38 C.F.R. §§ 3.102, 3.303, 3.304.  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for PTSD and paranoid schizophrenia is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


